        Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

    SHALE ROYALTY, LLC                  *
                              PLAINTIFF *
                                        *
    V.                                  *
                                        *         CASE NO. 4:18CV00621 SWW
    MMGJ ARKANSAS, LLC                  *
    (originally named as BHP Billiton   *
    Petroleum (Fayetteville) LLC) and   *
    FLYWHEEL ENERGY                     *
    PRODUCTION, LLC (originally         *
    named as SWN Production (Arkansas) *
    LLC, formerly known as SEECO, Inc *
    doing business as SEECO)            *
                          DEFENDANTS *


                              OPINION and ORDER

        Plaintiff Shale Royalty, LLC (“Shale”) brings this action pursuant to the

Court’s diversity jurisdiction, seeking overriding royalty payments from

Defendants/Cross-Claimants Flywheel Energy Production, LLC (“Flywheel”)1 and

MMGJ Arkansas Upstream, LLC (“MMGJ”).2 Before the Court are (1) Shale’s

motion for partial summary judgment against Flywheel for breach of contract [ECF

Nos. 78, 79, 80], Flywheel’s response in opposition [ECF No. 101], and Shale’s



1
  Flywheel initially appeared in this case under the name SWN Production
(Arkansas) LLC, a company formerly known as SEECO, Inc.
2
  MMGJ initially appeared in this case under the name BHP Billiton Petroleum
(Fayetteville) LLC.
                                           1
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 2 of 21




reply [ECF No. 124]; (2) Shale’s motion to exclude the opinion of Tom Daily

[ECF Nos. 82, 83] and Flywheel’s response opposition [ECF No. 102]; (3) Shale’s

motion for partial summary judgment against MMGJ [ECF Nos. 84, 85, 86],

MMGJ’s response in opposition [ECF No. 116], and Shale’s reply [ECF NO. 125];

(4) MMGJ’s motion for partial judgment against Flywheel [ECF Nos. 87, 88, 89],

Flywheel’s response in opposition [ECF No. 113], and MMGJ’s reply [ECF No.

126]; (5) MMGJ’s motion to exclude the opinion of Thomas A. Daily [ECF Nos.

90, 91], Flywheel’s responses in opposition [ECF Nos. 102, 110]; (6) Flywheel’s

motion for summary judgment [ECF Nos. 92, 93, 94], Shale’s response in

opposition [ECF Nos. 111, 112], MMGJ’s response in opposition [ECF No. 116];

and (7) Flywheel’s replies [ECF Nos. 127, 128]; and (8) Shale’s motion for partial

summary judgment against Flywheel [ECF No. 95, 96, 97], Flywheel’s responses

in opposition [ECF Nos. 101, 114], and Shale’s reply [ECF NO. 123].

      After careful consideration, and for reasons that follow Shale’s motion for

partial summary judgment against Flywheel for breach of contract [ECF No. 78] is

denied, MMGJ’s motion for partial summary judgment against Flywheel for

breach of contract [ECF No. 87] is denied, Shale’s motions for partial summary

judgment against MMGJ and Flywheel on statutory claims [ECF Nos. 84, 95] are

denied, Flywheel’s motion for summary judgment [ECF No. 92] is granted in part




                                         2
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 3 of 21




and denied in part as provided in this opinion, and Shale’s and MMGJ’s motions to

exclude the testimony of Thomas A, Daily [ECF Nos. 82, 90] are denied as moot.

                                          I.

      Shale holds overriding royalty interests (the “ORRIs”) in 60 productive oil

wells (the “Wells”), MMGJ holds a working interest in the underlying oil and gas

leases (the “Leases”),3 and Flywheel operates the Wells pursuant to joint operating

agreements (the “JOAs”) entered by parties including Flywheel and MMGJ.

Shale issued several written demands to MMGJ and Flywheel seeking payment for

Shale’s share of production. After MMGJ and Flywheel denied the demands for

payment, Shale filed this lawsuit seeking relief under several theories. As to

Flywheel, Shale claims breach of the JOAs, failure to pay under Ark. Code Ann.

§§ 15-74-604 and 15-74-601, and unjust enrichment. As to MMGJ, Shale claims

breach of leases and assignments and failure to pay under Ark. Code Ann. §§ 15-

74-604 and 15-74-601. Flywheel and MMGJ filed crossclaims, each charging the

other with the responsibility to pay Shale under the JOAs.

      By way of background, in late 2007, Stephens Production Company

(“Stephens”) assigned the Leases to Chesapeake Exploration, LLC


3
 “An overriding royalty interest is generally carved out of, and constitutes a part of,
the working interest created by an oil and gas lease.” 3 Summers Oil and Gas
§ 29:13 (3d ed.). “A ‘working interest’ is an operating interest under an oil and gas
lease that provides its owner with the exclusive right to drill, produce, and exploit
the minerals. Id.
                                          3
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 4 of 21




(“Chesapeake”). MMGJ is the successor-in-interest to BHP Billiton Petroleum

(Fayetteville) LLC, which acquired the Leases from Chesapeake. The lease

assignments conveyed “a 76% net revenue interest, reserving 24% overriding

royalty interest inclusive of all existing burdens, proportionately reduced.”4

Stephens then assigned the reserved ORRIs to Shale, and those assignments

provide that the ORRIs “shall be free of all cost and expense, other than a

proportionate share of all production taxes, severance taxes, windfall profit taxes

and other similar taxes levied and assessed on the oil, gas and other minerals

produced from the land covered by the Leases . . . . ” 5

      Stephens’s assignments to Chesapeake and Shale were recorded in the

relevant property records in December 2007 and January 2008. Subsequently, the

JOAs, which utilize the American Association of Petroleum Landmen Form 610-

1982 Revised, were executed and incorporated into integration orders issued by

the Arkansas Oil and Gas Commission. Although the JOAs were entered at

different times and govern drilling operations on different portions of land, the

terms of the agreements are identical, and each JOA designates Flywheel as the

operator.




4
 ECF Nos. 87-5, at 5; 87-6, at 2.
5
 ECF Nos. 87-3, 87-4.
                                          4
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 5 of 21




      The JOAs allow a party to opt out of participation in proposed drilling

operations. In the event that a party elects non-consent status, the consenting

parties take on the costs and risk of production in proportions that they elect to

accept.6 In return, non-consenting parties temporarily relinquish all interest in the

well and related share of production up to the point that the costs equal 100% of

the non-consenting party’s share, plus a “non-consent penalty” equal to 400% of

that share.7 This penalty/recovery period is designed to compensate the

consenting parties for the assumption of greater risk and obligations. It is

undisputed that MMGJ elected non-consent status on each of the Wells, except

one: Hurst 8-13 7-5H32.8

      The JOAs contain interrelated provisions that allocate costs and production

among the parties. Article III.B provides:

      Unless changed by other provisions, all costs and liabilities incurred in
      operations under this agreement shall be borne and paid . . . by the
      parties as their interests are set forth in Exhibit “A.” In the same
      manner, the parties shall also own all production of oil and gas from the
      Contract Area subject to the payment of royalties to the extent of one-
      eighth (1/8th) which shall be borne as hereinafter set forth.9




6
  ECF No. 78-15, at 7 (JOA Art. VI.B).
7
  Id.; ECF No. 78-19, at 3 (Integration Order 8.B.2).
8
  ECF No. 8, at 2 n.2.
9
  ECF No. 78-15, at 4 (JOA Art. III.B).
                                           5
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 6 of 21




      It is undisputed that Exhibit A to the JOAs provides no information about

overriding royalty interests10 and that absent a contract provision to the contrary,

the ORRIs burden MMGJ’s working interest. Article III.C states this default rule:

      Unless changed by other provisions, if the interest of any party in any
      lease covered hereby is subject to any royalty, overriding royalty,
      production payment or other burden on production in excess of the
      amount stipulated in Article III.B.,11 such party so burdened shall
      assume and alone bear all such excess obligations and shall indemnify
      and hold the other parties hereto harmless from any and all claims and
      demands for payment asserted by owners of such excess burden.12

Article VI.B.2.b provides an exception to the default rule:

10
   Article II of the JOA specifies that “Exhibit A” shall include the following
information:
        (1) Identification of lands subject to this agreement,
        (2) Restrictions, if any, as to depths and formations,
        (3) Percentages of fractional interests of parties to this agreement,
        (4) Addresses of parties for notice purposes.
ECF Nos. 78-15 & 87-7, at 3. Exhibit A to the JOAs in this case list five topics of
information. Id. at 24. First, under the heading “DESCRIPTION OF LANDS
SUBJECT TO THIS AGREEMENT” appear the section, township, range and
county of the contract area. Second, under the heading “RESTRICTIONS, IF
ANY AS TO DEPTHS, FORMATIONS, OR SUBSTANCES, the exhibit reads:
“There are no restrictions.” Third, under the heading “PERCENTAGES OF
PARTIES TO THIS AGREEMENT,” spaces reserved for owners’ names and
individual percentages are left blank, but a space reserved for the parties’ total
interest reads: “100%.” Fourth, under the heading “OIL AND GAS LEASES
SUBJECT TO THIS AGREEMENT,” the exhibit reads: “All the oil and gas
leases and oil and gas interests owned by the parties hereto insofar and only insofar
as such oil and gas leases and oil and gas interests are included within the Contract
Area covered hereby.” Fifth, Exhibit A sets forth the address of Flywheel’s
predecessor, SEECO, Inc., as the address of parties for notice purposes.
11
   Article III.B provides that the “parties shall . . own all production of oil and gas
from the Contract Area subject to the payment of royalties to the extent of one-
eighth (1/8th) . . . . ” ECF No. 78-15, at 4.
12
   ECF No. 78-15, at 4 (JOA Art. III.C).
                                           6
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 7 of 21




      During the period of time Consenting Parties are entitled to receive
      Non-Consenting Party's share of production, or the proceeds therefrom,
      Consenting Parties shall be responsible for the payment of all
      production, severance, excise, gathering and other taxes, and all
      royalty, overriding royalty and other burdens applicable to Non-
      Consenting Party's share of production not excepted by Article III.D.13

Pursuant to Article VI.B.2.b, to the extent that MMGJ elected non-consent status,

consenting parties became responsible to pay overriding royalties burdening

MMGJ’s working interest during the recovery/penalty period unless the following

exception under Article III.D, titled “Subsequently Created Interests,” applied:

      If any party should hereafter create an overriding royalty, production
      payment or other burden payable out of production attributable to its
      working interest hereunder, or if such a burden existed prior to this
      agreement and is not set forth in Exhibit "A", or was not disclosed in
      writing to all other parties prior to the execution of this agreement by
      all parties, or is not a jointly acknowledged and accepted obligation of
      all parties (any such interest being hereinafter referred to as
      "subsequently created interest" irrespective of the timing of its creation
      and the party out of whose working interest the subsequently created
      interest is derived being hereinafter referred to as "burdened party"),
      and:

          1. If the burdened party is required under this agreement to assign
          or relinquish to any other party, or parties, all or a portion
          of its working interest and/or the production attributable thereto,
          said other party, or parties, shall receive said assignment and/or
          production free and clear of said subsequently created interest and
          the burdened party shall indemnify and save said other party,
          or parties, harmless from any and all claims and demands for
          payment asserted by owners of the subsequently created interest;
          and,


13
  ECF No. 78-15, at 4 (JOA Art. VI.B.2.b)(emphasis added).
                                          7
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 8 of 21




          2. If the burdened party fails to pay, when due, its share of expenses
          chargeable hereunder, all provisions of Article VII.B. shall be
          enforceable against the subsequently created interest in the same
          manner as they are enforceable against the working interest of
          the burdened party.14

      Pursuant to Article III.D, if the ORRIs qualify as “subsequently created

interests,” MMGJ remained the burdened party, even during a recovery/penalty

period. And to the extent that MMGJ elected non-consent status and was therefore

required to relinquish its share of production under Article VI.B.2 , the consenting

parties took that assignment free and clear of MMGJ’s burden, and MMGJ must

indemnify the consenting parties with respect to any and all claims and demands

for payment asserted by Shale.

                                         II.

       Each party moves separately for summary judgment as to which party,

MMGJ or Flywheel, is responsible to pay Shale under the JOAs. Shale and MMGJ

point to Flywheel, 15 and Flywheel points to MMGJ.



14
  ECF No. 78-15, at 4 (JOA, Art. III.D)(emphasis added).
15
  Shale, not a party to the JOAs, has standing to sue only if it qualifies as a third-
party beneficiary of the agreements. Under Arkansas law, “‘[a] contract is
actionable by a third party when there is substantial evidence of a clear intention to
benefit that third party.’” Perry v. Baptist Health, 358 Ark. 238, 245, 189 S.W.3d
54, 58 (2004) (quoting Little Rock Wastewater Util. v. Larry Moyer Trucking, 321
Ark. 303, 902 S.W.2d 760 (1995)). “It is not necessary that the person be named
in the contract if he is a member of a class of persons sufficiently described or
designated in the contract.” Id.

                                          8
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 9 of 21




      To recap, pursuant to Article III.D, if any party’s working interest is

burdened by an overriding royalty, production payment, or other burden prior to

execution of the JOA, that existing burden is treated as a “subsequently created

interest,” and the party out of whose working interest the subsequently created

interest is derived is the burdened party who must indemnify other parties for any

and all demands for payment made by the owner of the subsequently created

interest. In order to remove an existing burden from the subsequently created

interest category, one of three affirmative steps must be taken: (1) the burden must

be “set forth in ‘Exhibit A,’” (2) the burden must be “disclosed in writing to all

other parties prior to the execution of [the JOA],” or (3) the burden must be

“jointly acknowledged and accepted obligation of all parties.”

      It is undisputed that the ORRIs were not disclosed on Exhibit A,16 and no

party contends that they were jointly acknowledged and accepted obligations of all



Shale argues that the JOAs evince a clear intent to benefit overriding royalty
owners by requiring that consenting parties pay non-consenting parties’ overriding-
royalty burdens during the penalty/recovery period. However, the parties appear to
agree that if the ORRIs qualify as “subsequently created interests” under Article
III.D, Shale does not qualify as an intended beneficiary of the JOAs. Furthermore,
Flywheel and MMGJ have filed cross-motions for summary judgment asserting
that the other is liable under the JOAs, making it unnecessary to decide whether
Shale qualifies as an intended beneficiary.
16
  If MMGJ’s 76% net-revenue interest had been listed on Exhibit A, which was not
the case, it might be argued that an existing “overriding royalty, production
payment or other burden payable out of production attributable to [MMGJ’s]
                                          9
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 10 of 21




parties. The question is whether the ORRIs were “disclosed in writing to all other

parties prior to the execution of [the JOA] by all parties.” Shale and MMGJ

contend that such was the case because years prior to execution of the JOAs,

assignments of the ORRIs to Shale were publicly recorded. Shale and MMGJ

correctly note Arkansas’s recording statute provides that “[e]very deed, bond, or

instrument of writing affecting the title, in law or equity, to any real or personal

property within [the] state which is . . . recorded shall be constructive notice to all

persons from the time the instrument is filed for record . . . . ” Ark. Code. Ann.

§ 14-15-404(a)(1). The second paragraph of the recording statute provides:

      No deed, bond, or instrument of writing for the conveyance of any real
      estate, or by which the title thereto may be affected in law or equity,
      made or executed after December 21, 1846, shall be good or valid
      against a subsequent purchaser of the real estate for a valuable
      consideration without actual notice thereof or against any creditor of
      the person executing such an instrument obtaining a judgment or decree
      which by law may be a lien upon the real estate unless the deed, bond,
      or instrument, duly executed and acknowledged or proved as required
      by law, is filed for record in the office of the clerk and ex officio
      recorder of the county where the real estate is situated.

Ark. Code Ann. § 14-15-404(b). Pursuant to the recording statute, a recorded

instrument affecting real estate is valid against a subsequent purchaser for value

and without notice, and the subsequent purchaser is charged with constructive



working interest” was disclosed in writing to all other parties prior to execution of
the JOAs.

                                           10
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 11 of 21




notice of the recorded interest. See Walls v. Humphries, 2013 Ark. 286, 7, 428

S.W.3d 517, 522 (2013) (citation omitted). This case, however, involves a

contractual dispute, not a priority or title battle, and for reasons that follow, the

Court finds that the terms of the JOAs require more than constructive notice.

      Arkansas law17 prescribes several rules governing the interpretation and

construction of contracts. “‘[T]he primary rule in the construction of instruments

is that the court must, if possible, ascertain and give effect to the intention of the

parties.’” Smith v. Arrington Oil & Gas, Inc., 664 F.3d 1208, 1212 (8th Cir. 2012)

(quoting Harris v. Stephens Prod. Co., 310 Ark. 67, 72, 832 S.W.2d 837, 840

(1992)). Accordingly, “in construing any contract, Arkansas courts ‘must consider

the sense and meaning of the words used by the parties as they are taken and

understood in their plain, ordinary meaning.’” Id. (quoting First Nat'l Bank of

Crossett v. Griffin, 310 Ark. 164, 169, 832 S.W.2d 816, 819 (1992)). Here, the

words “disclosed in writing to all other parties prior to the execution of [the JOAs]

by all parties” reveal that disclosure in writing must be made by a party to “to all

other parties.” Constructive notice by operation of the recording statute does not

satisfy this unambiguous method for disclosing an existing burden.


17
  The parties apply Arkansas law, and the JOAs provide that “all matters . . .
including . . . matters of performance, non-performance, breach, remedies,
procedures, rights, duties, and interpretation or construction, shall be governed and
determined by the law of the state . . . of Arkansas.” ECF No. 78-15, at 15 (JOA at
Article XIV.B).
                                           11
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 12 of 21




      Another rule governing contract interpretation is that “‘different clauses of a

contract must be read together and the contract construed so that all of its parts

harmonize, if that is at all possible.’” Smith, 664 F.3d at 1212 (quoting Griffin, 301

Ark. at 169-70, 832 S.W.2d at 819). “A construction that neutralizes any

provision of a contract should never be adopted if the contract can be construed to

give effect to all provisions.’” Smith, 664 F.3d at 1213 (quoting Griffin, 301 Ark. at

170, 832 S.W.2d at 820). Here, the alternate methods under Article III.D for

removing an existing burden from inclusion as a subsequently created interest

indicate that disclosure in writing to all other parties requires more than

constructive notice. Where an existing burden is “set forth on Exhibit A” or

“jointly acknowledged and accepted by all parties,” the parties have taken active

steps among themselves to affirmatively document or acknowledge existing

burdens, which affect the allocation of costs and production going forward. The

methods for disclosure prescribed under Article III.D are rendered superfluous if

public recording, a common occurrence, is tantamount to disclosure in writing to

all other parties. The Court finds that the methods for disclosing existing burdens

under Article III.D are designed to provide clear communication regarding existing

burdens. Imputed or constructive notice will not do.

      Finally, Flywheel notes that the construction proposed by MMGJ and Shale

would, for practical reasons, necessitate a title search prior to execution of the

                                          12
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 13 of 21




JOAs, in contradiction of other provisions. Article IV.A requires the operator to

initiate a title examination on the drilling unit prior to commencement of drilling

operations on the initial well, not before execution of the JOA.18 The JOAs do not

require that a party contributing an oil and gas lease or other interest to show proof

of title prior to execution of the agreement. Instead, if the title search required

before drilling reveals a failure of title as to leases and interests set forth on

“Exhibit A,” Article IV.B provides solutions and gives “the party contributing the

affected lease or interest . . . ninety . . . days . . . to acquire a new lease or other

instrument curing the . . . title failure . . . .”19 Looking at the terms of the JOAs as a

whole, the agreements contemplate that the parties will disclose the extent of their

working interests from the outset and that a title search will be performed after, not

before, execution of the agreements.

       MMGJ makes the additional argument that Flywheel had actual knowledge

of the ORRIs before it entered “most” of the JOAs. To support this contention,

MMGJ submits a copy of a title opinion, dated July 23, 2008, regarding Section

34, Township 9 North, Range 13 West, Van Buren County, Arkansas, which notes

that MMGJ’s working interest was burdened by ORRIs owned by Shale.20

Flywheel disputes that it had actual knowledge of the ORRIs with respect to


18
   ECF No. 78-15, at 4 (JOA, Article IV.A).
19
   ECF No. 78-15, at 5 (JOA, Art. IV.B).
20
   ECF No. 87-9.
                                             13
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 14 of 21




Section 34 before execution of the JOAs. As proof, Flywheel provides copies of

the relevant Integration Order, JOA, and title opinion, dated June 24, July 3, and

July 23, 2008, respectively.

      Even if Flywheel had actual knowledge regarding a portion of the ORRIs,

which is far from clear, the JOAs still required disclosure in writing to all other

parties prior to the execution of the JOAs. Cf. Hall Contracting Corp. v. Entergy

Services, Inc., 309 F.3d 468 (8th Cir. 2002)(applying Arkansas law, contract

provision requiring a written change order enforceable despite assertion that

operator had actual knowledge).

      In keeping with the plain language of the JOAs and construing the contracts

so that all parts harmonize, the Court finds that the ORRIs were not “disclosed in

writing to all other parties prior to the execution of [the JOA] by all parties.”

Regarding claims brought under the JOAs, the undisputed record establishes that

the ORRIs are subsequently created interests under Article III.D, and MMGJ

remains liable to pay Shale its share of production under the ORRIs and must

indemnify Flywheel with respect to payments due Shale. Shale’s and MMGJ’s

motions for partial summary judgment, which assert that the ORRIs do not qualify

as subsequently created interests, are therefore denied. Flywheel’s motion for

summary judgment, which seeks judgment in Flywheel’s favor on all claims, is




                                          14
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 15 of 21




granted only to the extent of the findings set forth above. Flywheel’s motion is

denied in all other respects.

                                         III.

      In separate motions, Shale moves for summary judgment against MMGJ and

Flywheel, seeking relief under two Arkansas statutes that prescribe time limits for

the payment of oil and gas royalties and impose penalties for the failure to make

timely payments. The first statute, Ark. Code Ann. § 15-74-601, provides:

      The proceeds from the sale of oil or gas production . . . shall be paid
      to persons legally entitled thereto, commencing no later than six (6)
      months after the date of the first sale and thereafter no later than sixty
      (60) days at the end of the calendar month within which subsequent
      production is sold . . . . ”

Ark. Code Ann. § 15-74-601(a). The statute provides that payment shall be made

by the “first purchaser of production,” Ark. Code Ann. § 15-74-601(b)(1), defined

as “the first commercial purchaser after completion of the well and shall not

include purchasers of oil or gas during initial testing prior to completion.” Ark.

Code Ann. § 15-74-601(c). The first purchaser is excused from making payment

and “the owner of the right to drill and to produce under an oil and gas lease or

force pooling order shall be substituted for the first purchaser” in cases where

“the owner and purchaser have entered into arrangements in which the proceeds

are paid by the purchaser to the owner, who assumes the responsibility of paying

the proceeds to persons legally entitled thereto.” Ark. Code Ann. § 15-74-601(f).

                                          15
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 16 of 21




Failure to pay proceeds within the prescribed time limits results in a penalty of

12% interest on nonpaid proceeds, Ark. Code Ann. 15-74-601(e), and a 14%

interest penalty is imposed when payment is willfully withheld, without just cause.

Ark. Code Ann. 15-74-602. Finally, “[a]ny delay in determining the persons

legally entitled to an interest in the proceeds from production caused by

unmarketable title to the interest shall not affect payments to persons whose title is

marketable.” Ark. Code Ann. § 15-74-60(d). The Arkansas Supreme has held

that “the marketability of a title is to be determined by the public record.” TXO

Prod. Corp. v. Page Farms, Inc., 287 Ark. 304, 306, 698 S.W.2d 791, 792 (1985).

      The second statute, Ark. Code Ann. § 15-74-604, provides:

      In the event the operator under an oil or gas lease fails to pay oil or gas
      royalties to the mineral owner or his or her assignee within one hundred
      eighty (180) days after oil or gas produced under the lease is marketed,
      the unpaid royalties shall bear interest thereafter at the rate of twelve
      percent (12%) per annum until paid.

Ark. Code Ann. § 15-74-604(b).21

      Shale does not seek a double recovery but maintains that both MMGJ and

Flywheel are responsible to pay proceeds due and penalties under the statutes.

According to Shale, the amount due through June 2019, excluding interest, totals


21
  It is not clear that Shale qualifies as a proper payee, described under the statute as
“the mineral owner or his or her assignee.” Different from a mineral owner’s
royalty, an overriding royalty, carved out of the working interest by an oil and gas
lease, is “an interest in oil and gas produced at the surface, free of the expense of
production.” 2 Williams & Myers, Oil and Gas Law § 418 (2019).
                                          16
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 17 of 21




$215,411.66.22 Shale states that it does not possess information needed to calculate

damages for production after June 2019 and proposes that interest and proceeds

due after June 2019 be addressed at trial.

      For its response to Shale’s statutory claims, MMGJ contends that the ORRIs

do not qualify as subsequently created interests, which shifts the responsibility to

pay Shale from MMGJ to Flywheel. However, Shale’s statutory claims seek

payment independent of the JOAs, and for reasons previously explained, the

ORRIs qualify as subsequently created interests under Article III.D.

      Flywheel argues that if the ORRIs are subsequently created interests, the

consenting parties took MMGJ’s working interest “free and clear” of the ORRIs,

and “Shale therefore cannot possibly be a person who is legally entitled to the

payment of proceeds from the production allocated to the MMGJ non-consent

interest . . . . ”23 Flywheel is mistaken. Given the Court’s finding that the ORRIs

are subsequently created interests under Article III.D, the consenting parties that

took assignment of MMGJ’s working interest during the recovery/penalty period

received the assignment free and clear of the ORRIs as to MMGJ, and MMGJ is

obligated to indemnify the consenting parties with respect to Shale’s demands for


22
   To support this total, Shale presents exhibits attached to the affidavit of Donna
King, Flywheel’s director of land administration and revenue, who testifies that she
is familiar with the production and prices for the Wells marketed by Flywheel.
ECF No. 84-6.
23
   EFC No. 114, at 4.
                                          17
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 18 of 21




payment. Shale, however, is not a party to the JOAs, and Shale’s right to payment

is neither eliminated nor diminished by operation of Article III.D. See Retro

Television Network, Inc. v. Luken Commc'ns, LLC, 696 F.3d 766, 769 (8th Cir.

2012) (citing EEOC v. Waffle House, Inc., 534 U.S. 279, 294, 122 S. Ct. 754

(2002) (“It goes without saying that a contract cannot bind a nonparty.”). The

undisputed evidence demonstrates that Shale qualifies as a person legally entitled

to the proceeds derived from the sale of oil or gas production under § 15-74-

601(a). Furthermore, the record is void of evidence that Shale lacked clear record

title to the ORRIs at any time.

      Flywheel further disputes that Shale is due $215,411.66 through June 2019.

According to Flywheel, the amount claimed by Shale “does not include the portion

of the MMGJ non-consent interest which was allocated to participating working

interest owners who elected to take their share of the gas in-kind and market

independently.”24 Flywheel argues: “With respect to participating working

interest owners who elected to take their share of the MMGJ non-consent interest

in-kind and market it independently, Flywheel was neither the “owner” of the

interest nor the recipient of any proceeds related to the interest.”25




24
  ECF No. 114, at 2-3.
25
  ECF No. 114, at 3.
                                           18
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 19 of 21




      While more information is needed to determine the total proceeds due,

Shale is entitled to payment of the full amount provided under the ORRIs. The

JOAs are “‘contract[s] typical to the oil and gas industry [that among other things]

provide for the allocation of costs and production among the parties to the

agreement and provide for recourse among the parties if one or more default in

their obligations.’” Tawes v. Barnes, 340 S.W.3d 419, 426 (Tex. 2011) (emphasis

added) (quoting Seagull Energy E & P, Inc. v. Eland Energy, Inc., 207 S.W.3d

342, 344 n.1 (Tex.2006)). The JOAs do not, however, defeat Shale’s right to

proceeds derived from the sale of production. Stephens’s assignments of the

Leases to MMGJ and the reserved ORRIs to Shale were executed and recorded

before execution of the JOAs. Shale is entitled to payment of the full amount due,

regardless of whether a consenting party elected to take its proportionate share of

production in-kind.

      After careful consideration, the Court finds that several questions remain as

to Shale’s statutory claims, including but not limited to the total production

payments due, the party responsible for making the payment, and whether payment

was withheld willfully and without cause. Shale’s motions for summary judgment

as to statutory claims are therefore denied.




                                          19
      Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 20 of 21




                                        IV.

      Shale and MMGJ move to exclude proposed expert witness testimony by

Mr. Thomas A. Daily as to the intended meaning of “disclosed in writing to all

other parties prior to the execution of [the JOA] by all parties.” The Court has

made its finding on this question as a matter of law, without reference to Mr.

Daily’s expert report. Accordingly, the motions to exclude testimony are moot.

                                         V.

      For the reasons stated, IT IS HEREBY ORDERED that:

      (1) Plaintiff Shale’s motion for partial summary judgment against
      Defendant/Cross Claimant Flywheel for breach of contract [ECF No. 78] is
      DENIED.

      (2) Plaintiff Shale’s motion for partial summary judgment against
      Defendant/Cross Claimant MMGJ as to statutory claims [ECF No. 84] and
      motion for partial summary judgment against Defendant/Cross Claimant
      Flywheel as to statutory claims [ECF No. 95] are DENIED.

      (3) Defendant/Cross Claimant Flywheel’s motion for summary judgment
      [ECF No. 92] is GRANTED IN PART AND DENIED IN PART. The
      motion is granted only to the extent that the Court finds that the subject
      overriding royalties qualify as “subsequently created interests” under the
      joint operating agreements. Accordingly, MMGJ remains liable to pay
      Shale its share of production under the overriding royalties and must
      indemnify Flywheel with respect to payments due Shale. Flywheel’s
      motion is denied in all other respects.

      (4) Defendant/Cross Claimant MMGJ’s motion for partial summary
      judgment against Defendant/Cross Claimant Flywheel for breach of
      contract [ECF No. 87] is DENIED.




                                         20
Case 4:18-cv-00621-SWW Document 140 Filed 07/23/20 Page 21 of 21




(5) Plaintiff Shale’s motion [ECF No. 82] and Defendant/Cross Claimant
MMGJ’s motion [ECF No. 90] to exclude the opinion of Thomas A. Daily
are DENIED AS MOOT.

(6) As requested by Defendants/Cross Claimants [ECF No. 137], the parties
have fourteen days from the entry of this order to file a proposed trial plan.

      IT IS SO ORDERED THIS 23RD DAY OF JULY, 2020.


                                 /s/Susan Webber Wright
                                 UNITED STATES DISTRICT JUDGE




                                   21
